Citation Nr: 1031380	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-32 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for right ear cholesteatoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel			


INTRODUCTION

The Veteran had active service from January 1968 to August 1971.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record shows that the case must be remanded to 
ensure due process.  In October 2006, the Veteran submitted a VA 
Form 9 with respect to the issue on appeal and did not request a 
hearing before a Veterans Law Judge.  The RO issued a 
supplemental statement of the case (SSOC) with respect to the 
issue on appeal in February 2009.  In March 2009, the Veteran 
submitted another VA Form 9 and requested that a hearing be 
scheduled before a Veterans Law Judge.  In the form, the Veteran 
initiated a claim for an increased disability rating for hearing 
loss, but also noted the denial of service connection for right 
ear cholesteatoma, which is currently before the Board.  As such, 
it appears that the Veteran may want to have a hearing before the 
Board, which he has not yet been provided.  The failure to afford 
the Veteran a hearing would amount to a denial of due process.  
38 C.F.R.                    § 20.904(a)(3) (2009).  Therefore, 
the RO should attempt to clarify whether the Veteran wants a 
hearing before the Board, and if so, what type of hearing.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
clarify whether the Veteran wants a hearing 
before the Board in connection with his claim 
for service connection for right ear 
cholesteatoma.  If so, the RO should schedule 
the Veteran for a personal hearing with a 
Veterans Law Judge of the Board, in 
accordance with his request.  The Veteran 
should be notified in writing of the date, 
time, and location of the hearing.  After the 
hearing is conducted or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the claims 
file should be returned to the Board in 
accordance with appellate procedures.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


